Citation Nr: 1512986	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence was received and has been associated with the Veteran's file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

A low back disability was not noted on the Veteran's service entrance examination.  The spine was normal on clinical evaluation.  Accordingly, he is entitled to, first, a presumption of soundness on entry into service (which is rebuttable only by clear and unmistakable evidence), then (under well-established caselaw), if the presumption of soundness on entry is rebutted, he is entitled to a further presumption that the disability was aggravated by service.  That presumption is likewise rebuttable only by clear and unmistakable evidence.  

Whether there is clear and unmistakable evidence that a low back disability pre-existed service and whether there is clear and unmistakable evidence that a pre-existing low back disability was not aggravated by service are, in part, medical questions not adequately addressed by the medical evidence in the record.  The Board notes that the April 2012 VA examiner opined that the Veteran's low back disability pre-existed service.  However, such finding appears to be premised on the Medical Board determination that resulted in the Veteran's discharge from service.  Notably, the Medical Board's determination was based on the Veteran's self-reported history of a back injury prior to service.  Under various caselaw such lay statements, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  Consequently, the Board finds that the April 2012 VA examiner's opinion is inadequate, and that a remand for a VA addendum opinion is necessary.  

Furthermore at the October 2014 hearing, the Veteran testified that he was awarded Social Security Association (SSA) disability benefits for his back disability.  A review of the record did not find any SSA records therein.  As such records are constructively of record and may contain pertinent information, they must be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Veteran has advised that he has received ongoing private treatment for his back symptoms since service.  A review of the record did not find any records of private treatment prior to January 2009.  Such records are pertinent evidence that must be sought.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back (records of which are not already associated with the record), and in particular records of pre-January 2009 evaluations and treatment, and to provide all releases necessary for VA to secure the private records of such evaluations and/or treatment.  The AOJ must secure for the record records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  If any private provider does not respond to an AOJ request for records, the Veteran and his attorney should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.  

2. The AOJ should also secure for the record from SSA a copy of their determination awarding the Veteran SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  

3. Thereafter, the AOJ should return the entire record to the physician who prepared the April 2012 VA examination report for review and an addendum opinion as to whether or not the Veteran's low back disability is related to his service.  The entire record, including this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

(a) Is there any evidence in the record that renders it undebatable from a medical standpoint that a low back disability pre-existed the Veteran's service?  If so, please identify such evidence.  

(b) If clear and unmistakable evidence that a low back disability pre-existed service is identified, please indicate further where there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) service, or that any increase was due to natural progression?  If so, please identify such evidence.  If it is determined that an increase in severity was due to natural progression, cite to the factual evidence that supports such conclusion and to medical literature that describes natural progression of the disability.  

(c) If it is determined that the Veteran's low back disability did not pre-exist service, is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's low back disability was incurred in service?  In providing the opinion, the examiner should consider the Veteran's lay statements regarding the continuity of orthopedic complaints/treatment since service.  

The physician must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

If the April 2012 VA examiner is unavailable or is unable to offer the addendum opinion sought, the record should be forwarded to another physician for review and the medical nexus opinion sought.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




